Citation Nr: 0922888	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, to include as secondary to the Veteran's 
service-connected disability of thoracolumbar pain secondary 
to early thoracolumbar degenerative disc disease (back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied service connection for 
degenerative joint disease of the right hip, which was 
subsequently expanded to include the left hip.  Jurisdiction 
over the matter was subsequently transferred to the Reno RO.

In August 2003, the Veteran filed a request for a personal 
hearing before a Veterans Law Judge.  However, in statements 
received in September 2005 and March 2007, he withdrew his 
hearing request.

This case has previously been before the Board.  In May 2007, 
the Board remanded the appeal for further development, 
including an examination.  In April 2008, the Board issued a 
decision denying service connection for degenerative joint 
disease of the hips.  The Veteran appealed and in March 2009, 
the Court of Appeals for Veterans Claims remanded the appeal 
to the Board.  The appeal is now ready for further review by 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  In 
its May 2007 Remand, the Board determined that the Veteran 
should be afforded a VA examination in order to determine the 
nature and etiology of any disability affecting the bilateral 
hips. The Board provided instructions with respect to the 
examination report as follows:  (1)  the examiner should 
provide an opinion on whether there is a 50 percent 
probability or greater (as likely as not) that any current 
disorder of the bilateral hips had its onset during the 
Veteran's active service or is related to any in-service 
disease or injury; and (2) the examiner should provide an 
opinion on whether there is a 50 percent probability or 
greater (as likely as not) that any current disorder of the 
hips was caused or aggravated by the Veteran's service-
connected disability of the thoracolumbar spine.  

An examination was conducted in August 2007.  The examiner 
issued his report before the MRI was taken.  In the initial 
report, he determined that the musculoskeletal examination of 
the hips were essentially normal and that the pain the 
Veteran experienced was at least as likely as not caused by 
referred pain from his lower back condition.  In an addendum 
written after the MRI report was received, the examiner 
changed his opinion.  He explained that taking all factors 
into consideration, including the C-file, service treatment 
records, Veteran's history, physical findings, and clinical 
studies, he could not, without resorting to mere speculation, 
resolve the issue whether the Veteran's present bilateral hip 
condition was caused by or the result of his service-
connected back disability.  Thus, he did not address the 
first question at all and he declined to answer the second.  
But the Board needs that information in order to reach a 
decision on the Veteran's claim.  

Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2008) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  The Veteran must be scheduled 
for an examination to determine the nature and etiology of 
his current bilateral hip condition.  The examiner should be 
advised that because the Veteran has raised alternative 
arguments, there are several questions that must be 
addressed.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The Board also notes that the copy of the August 2007 
addendum to the C&P report that is in the claims folder is 
incomplete.  A complete copy of the addendum should be 
obtained and placed in the claims folder. 

And since the most recent medical treatment records for the 
Veteran's back and hips are dated in June 2005, the RO/AMC 
should ask the Veteran to identify all treatment facilities 
where he was treated for his back and hips since June 2005 
and make arrangements to obtain any identified records.  
Associate any evidence with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
August 2007 addendum to the August 2007 
C&P examination report and associate it 
with the Veteran's claims folder. 

2.  Ask the Veteran to identify all 
treatment facilities where he was treated 
for his back and hips since June 2005 and 
make arrangements to obtain any identified 
records.  Associate any evidence with the 
claims folder.

3.  Thereafter, make arrangements for the 
Veteran to have an appropriate examination 
to determine the etiology of his bilateral 
hip condition.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examiner should be advised that 
because the Veteran has raised alternative 
legal theories, several questions must be 
addressed in the examination report.  The 
examination report must provide complete 
rationale for all opinions and must 
address the following matters:  

(a)  Identify all disabilities of the 
hips.  Answer the following questions with 
respect to each disability.  

(b)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's current 
bilateral hip condition had its onset 
during active military service or is 
related to any in-service disease or 
injury?  If yes, answer no further 
questions; if not, answer question (c), 
below;  

(c)  Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected back disability (thoracolumbar 
pain secondary to early thoracolumbar 
degenerative disc disease) caused his 
bilateral hip condition?  If yes, answer 
no further questions; if not, answer 
question (d), below;  

(d) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected back condition aggravated 
(caused a permanent increase in severity) 
his bilateral hip condition?

(e) For each part, if it is not possible 
to give an opinion, state that and provide 
a detailed rationale for why it is not 
possible.  A response that an opinion can 
not be given without resorting to mere 
speculation is not an adequate response-
an explanation of the reasons why it is 
not possible would be needed.  

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




